                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

TRACI L. MILLER,

                     Plaintiff,                                  8:18CV120

       v.
                                                                JUDGMENT
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                     Defendant.


       In accordance with this Court’s March 19, 2019, Order (Filing No. 25) granting
plaintiff Traci L. Miller’s (“Miller”) petition for attorney fees and costs (Filing No. 23)
pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, judgment is hereby entered
in favor of Miller and against defendant Nancy A. Berryhill, Acting Commissioner of
Social Security.

       Dated this 19th day of March 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
